DETAILED ACTION

Response to Amendment
Examiner acknowledges Applicant’s response filed 27 July 2022 containing amendments to the claims and remarks.
Claims 2-4, 6, 7, 10,11, 14, 16, 22-27, 29, and 35-38 are pending.  Claims 35-38 are newly added.
The previous rejections under 35 U.S.C. 112(b), 35 U.S.C. 102(a)(1), and 35 U.S.C. 103 are withdrawn in view of Applicant’s amendments to the claims.
New grounds for rejection of claims 2-4, 6, 7, 10,11, 14, 16, 22-27, 29, necessitated by Applicant’s amendments to the claims, are entered under 35 U.S.C. 103.  Likewise, newly added claims 37 and 38 are rejected under 35 U.S.C. 103.  Newly added claims 35 and 36 are indicated allowable.  The rejections follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 4, 6, 14, 16, 25-27, 29, 37, and 38 are rejected under 35 U.S.C. 103 as being anticipated by Chu (CN 102443422 A) in view of Al-Sugair (US 2006/0107972) and Owens (US 5,911,885).
With respect to claims 2, 3, 4, 6, 14, 16, 25-27, 29, 37, and 38, Chu discloses a process (and corresponding apparatus necessary to carry out such process) comprising mixing crude oil with a removing agent comprising phosphoric acid ester and stirring the reaction mixture for a first period of time at a temperature of 80°C-150°C and ambient pressure, followed by water washing, allowing the phases to separate, and subjecting the phases to separation to yield treated oil and an aqueous phase (see Chu, pages 3, 6, and 7).  Chu discloses removing more than 80% of the contaminant (see Chu, page 3).  It is further noted that the same results would be achieved by Chu, since the same process steps as claimed are performed at the same conditions claimed.  Chu discloses additional water washing steps, both using the same water solvent (see Chu, page 6).  Chu discloses 100-10,000 micrograms/gram of metal remover (see Chu, page 5, last paragraph).  Chu discloses removing various contaminants including nickel and vanadium (see Chu, page 3).  Chu discloses phosphoric acid esters according to formula I (see Chu, page 4).  The impurities may comprise nickel and vanadium (see Chu, Abstract).
Chu does not explicitly disclose wherein heating takes place by way of microwaves.
However, Chu discloses wherein heating may take place by way of exposure to an electric field (see Chu (English translation), page 13, third paragraph).  In this regard, it is readily known in the art that heating of a hydrocarbon material having a dispersed aqueous phase to be treated may occurs by one of various alternative means, e.g., by oil, electricity, steam, gas, or microwave (see Al-Sugair, paragraphs [0013] and [0022]).  Likewise, Owens notes that microwaves may enhance separation of such aqueous hydrocarbon mixtures by corresponding heating, leading to lowered viscosity and rapid coalescing of the liquid phases (see Owens, column 2, lines 30-38).
Therefore, the person having ordinary skill in the art would have been motivated to modify the process of Chu to provide for heating by way of microwaves, such modification leading to viscosity lowering and rapid coalescing of the liquid phases as noted by Owens.
Finally, regarding claims 26, 27, 29, and 38, the claims are product-by-process claims.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  There is no evidence in the record to establish the nonobviousness of treated oils specified by claims 26, 27, 29, and 38 over that produced by the process of Chu.
Claims 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (CN 102443422 A) in view of Al-Sugair (US 2006/0107972), Owens (US 5,911,885), Curtin (US 4,287,051), and De Chamorro (US 6,068,737).
With respect to claims 7, 10, and 11, see discussion supra at paragraph 9.  Curtin discloses a separation unit to separate water and oil (see Curtin, column 5, lines 1-20).  Examiner further notes that operating under reflux conditions is known in the art as a means of avoid loss of the acid treating agent due to evaporation (see De Chamorro, column 2, lines 15-17).  Thus, it would have been obvious to the person having ordinary skill in the art to operate under reflux conditions.  Curtin discloses that it is well known to the person having ordinary skill in the art to implement water wash steps in order to recover a regenerated solvent and impurities (see Curtin, column 5, lines 1-16; and Fig. 1).  Curtin further sends the bottoms from the washing tower to solvent recovery in combination with spent solvent in order to recover a regenerated solvent which may be recycled to the extraction step (see Curtin, Fig. 1; and column 5, lines 45-54).  Therefore, it would have been obvious to the person having ordinary skill in the art to have performed the well known water wash and solvent recovery/recycle steps disclosed by Curtin for the benefit of recovering regenerated solvent, thereby achieving a cost savings in raw material input.
Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (CN 102443422 A) in view of Al-Sugair (US 2006/0107972), Owens (US 5,911,885), and Yamaguchi (US 5,411,651).
With respect to claims 22-24, see discussion supra at paragraph 9.  Yamaguchi discloses a similar process for treating crude oil (see Yamaguchi, column 1, lines 54-58) with phosphate to extract metals such as nickel (see Yamaguchi, column 4, lines 50-60; and column 3, lines 40-50).  Yamaguchi discloses using di-2-ethyl-hexyl phosphoric acid to perform the metal extraction (see Yamaguchi, column 5, lines 8-25).  Therefore, it would have been obvious to the person having ordinary skill in the art to have appropriately selected a phosphate disclosed by Chu such as that used by Yamaguchi in order to obtain the desired metals removal.

Allowable Subject Matter
Claims 35 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 27 July 2022 have been fully considered but they are not persuasive.
Examiner understands Applicant’s arguments to be:
I.	A phosphite ester as used by Chu is different from a phosphoric acid ester used in the claimed process.

II.	Chu uses a mixture of two components as demetallization agent, a phosphite ester and polycarboxylic acid, whereas the removing agent of the claimed process consists of a single element, a phosphoric acid ester.

III.	Yamaguchi discloses a liquid-liquid extraction wherein the extractant is dissolved in an organic solvent.  This is completely different from the claimed process, wherein an aqueous solution is used and heating is performed using microwaves.

With respect to Applicant’s first argument, Chu describes his “phosphites” as “esters of phosphorous acid” (see Chu (English translation), page 6, second paragraph).
With respect to Applicant’s second argument, the claims at issue introduce the claimed “removing agent” with the open-ended “comprises” transitional phrase (see claim 1) (“a removing agent which comprises a phosphoric acid ester”).  Thus, the open-ended manner in which the removing agent is specified does not preclude the presence of other, additional, unrecited removing agents.
With respect to Applicant’s third argument, the rejection is clear that Chu (not Yamaguchi) is the primary reference.  Here, Yamaguchi is being used as an evidentiary reference to show that suitability of using di-2-ethyl-hexyl phosphoric acid to perform the metal extraction of Chu.
The remainder of Applicant’s arguments are considered moot in view of the new grounds for rejection.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771